 


114 HR 5187 IH: REACH Act of 2016
U.S. House of Representatives
2016-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5187 
IN THE HOUSE OF REPRESENTATIVES 
 
May 10, 2016 
Mr. Tiberi (for himself and Mr. Larson of Connecticut) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase the alternative simplified credit for research expenses. 
 
 
1.Short titleThis Act may be cited as the Research and Experimentation Advances Competitiveness at Home Act of 2016 or as the REACH Act of 2016. 2.Increase in alternative simplified credit for research expenses (a)In generalSection 41(c)(5)(A) of the Internal Revenue Code of 1986 is amended by striking 14 percent (12 percent in the case of taxable years ending before January 1, 2009) and inserting 20 percent. 
(b)Effective dateThe amendment made this section shall apply to taxable years beginning after December 31, 2015.   